Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134956 & (16)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  WILLIE MCGUIRE,                                                                                                     Justices
           Plaintiff-Appellee,
  v      	                                                          SC: 134956
                                                                    COA: 279309
                                                                    Wayne CC: 06-628142-NI
  THE CITY OF DEARBORN and
  DANIEL MORSE,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 27, 2007 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2007                    _________________________________________
         d1017                                                                 Clerk